UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number: 000-32891 1ST CONSTITUTION BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3665653 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2650 Route 130, P.O. Box 634, Cranbury, NJ (Address of Principal Executive Offices) (Zip Code) (609) 655-4500 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of August 13, 2009, there were 4,267,846 shares of the registrant’s common stock, no par value, outstanding. 1ST CONSTITUTION BANCORP FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) as of June 30, 2009 and December 31, 2008 1 Consolidated Statements of Income (unaudited) for the Three Months and Six Months Ended June 30, 2009 and June 30, 2008 2 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Six Months Ended June 30, 2009 and June 30, 2008 3 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2009 and June 30, 2008 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 6. Exhibits 41 SIGNATURES 42 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. 1st Constitution Bancorp and Subsidiaries Consolidated Balance Sheets (unaudited) June 30, 2009 December 31, 2008 ASSETS CASH AND DUE FROM BANKS $ $ FEDERAL FUNDS SOLD / SHORT-TERM INVESTMENTS Total cash and cash equivalents INVESTMENT SECURITIES: Available for sale, at fair value Held to maturity (fair value of $34,984,388 and $36,140,379 at June 30, 2009 and December 31, 2008, respectively) Total investment securities LOANS HELD FOR SALE LOANS Less- Allowance for loan losses ) ) Net loans PREMISES AND EQUIPMENT, net ACCRUED INTEREST RECEIVABLE BANK-OWNED LIFE INSURANCE OTHER REAL ESTATE OWNED OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Deposits Non-interest bearing $ $ Interest bearing Total deposits BORROWINGS REDEEMABLE SUBORDINATED DEBENTURES ACCRUED INTEREST PAYABLE ACCRUED EXPENSES AND OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Preferred Stock, no par value; 5,000,000 shares authorized, of which 12,000 shares of Series B, $1,000 liquidation preference, 5% cumulative increasing to 9% cumulative on February 15, 2014, were issued and outstanding at June 30, 2009 and December 31, 2008 11,419,295 11,387,828 Common stock, no par value; 30,000,000 shares authorized; 4,273,314 and 4,204,202 shares issued and 4,264,396 and 4,198,871 shares outstanding at June 30, 2009 and December 31, 2008, respectively 35,426,806 Retained earnings Treasury Stock, at cost, 8,918 and 5,331 shares at June 30, 2009 and December 31, 2008,respectively ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Income (unaudited) Three months ended June 30, Six months ended June 30, INTEREST INCOME Loans, including fees $ Securities Taxable Tax-exempt Federal funds sold and short-term investments Total interest income INTEREST EXPENSE Deposits Securities sold under agreement to repurchase and other borrowed funds Redeemable subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Gain on sale of loans Income on bank-owned life insurance Other income Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense Data Processing expenses FDIC insurance expenses Other operating expenses Total non-interest expenses Income before income taxes (benefit) INCOME TAXES (Benefit) ) ) Net income Dividends and accretion on preferred stock - - Net income available to common shareholders $ NET INCOME PER COMMON SHARE Basic $ Diluted $ See accompanying notes to consolidated financial statements 2 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity
